On October 3,1969, the following order was entered in the above case:
This case comes before the court on decision and remand of the Supreme Court, that Court having on May 19, 1969, rendered an opinion reversing the action and judgment of this court entered on February 16,1968, 182 Ct. Cl. 631, 390 F. 2d 894, with further proceedings here to be held in conformity with that Court’s opinion, United States v. John P. King, No. 672, October Term, 1968, 395 U.S. 1. The case is also before this court on plaintiff’s motion, filed June 16, 1969, to reconsider the nature of the case or for other alternative relief and defendant’s motion, filed June 26,1969, to dismiss plaintiff’s petition with prejudice on the ground that the petition fails to state a claim within the jurisdiction of this *564court. Upon consideration thereof together with the responses thereto, without oral argument,
IT IS ORDERED that the action and judgment entered herein on February 16, 1968, be and the same is vacated and withdrawn, and
IT IS FURTHER ORDERED that plaintiff’s motion, filed June 16, 1969, be and the same is denied, defendant’s motion filed June 26, 1969, is granted and the petition is dismissed, however, such denial, grant and dismissal is without prejudice to plaintiff’s seeking declaratory relief against the appropriate official or officials in a district court.
Bv ran Court
(Sgd.) WlESON COWEN
Chief Judge